Citation Nr: 1603393	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-33 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Attorney David Russotto


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1986 to December 1989 and from September 1990 to April 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Winston-Salem, North Carolina RO in March 2012 (which denied service connection for L3-L4 and L4-5 herniated discs) and by the Newnan, Georgia Evidence Intake Center in March 2015 (which denied entitlement to TDIU).  The claims file is in the jurisdiction of the Winston-Salem RO.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's lumbar spine disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the service connection benefit sought on appeal, there is no reason to belabor the impact of the VCAA on that matter, since any notice error or duty to assist omission is harmless. 

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic disabilities (such as arthritis), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Veteran alleges that he has a current chronic lumbar spine disability that was incurred due to injuries in service; specifically, he alleges that he injured his back in two bad landings while jumping out of airplanes during military service.

The Veteran's STRs include one complaint of back pain.  In June 1987, he was hospitalized following a jump injury in which he incurred a closed head injury with loss of consciousness of unspecified duration; there is no indication of back complaints related to this incident.  In November 1988, he complained of low back pain of one week following lifting a parachute of approximately 50 pounds; the assessment was muscle strain.  The STRs are otherwise silent for any complaints, findings, treatment, or diagnosis regarding the back.  On October 1989 service separation examination, the spine was normal on clinical evaluation.  On April 1991 service examination for Desert Storm demobilization, the spine was normal on clinical evaluation; on contemporaneous medical history, the Veteran denied any history of recurrent back pain.

The medical evidence is then silent regarding the Veteran's back until 2004.  On May 2004 treatment, he complained of lower back pain radiating to the buttock and left thigh.  A June 2004 MRI of the lumbar spine showed central/left paracentral disc herniation effacing the ventral thecal sac at the L3-4 level, and small central subligamentous disc herniation at the L4-5 level.

An April 2008 MRI of the lumbar spine showed focal disc protrusions at L3-L4 and L4-L5 associated with left-sided narrowing at L3-L4 and some central narrowing and lateral recess narrowing at L4-L5.  On October 2008 treatment, the assessment based on MRI results was multilevel degenerative disc disease most pronounced at L5-S1 and less so at L3-4 and L4-5.

On December 2008 treatment, the Veteran reported that his low back pain began in 1986, and it had begun to flare up in the previous year.  He reported having recurrent injuries to the back and recurrent pain.  He reported that he worked for many years as a corrections officer with some altercations, and he also worked at an airborne school and had several jumps to cause significant back pain.

On February 2009 neurologic treatment, the Veteran reported that he had had lower back pain for over 30 years.  An MRI of the lumbar spine was noted to show mild to moderate disk degenerative changes, particularly at the L4-L5.

The treatment records reflect that in March 2009, the Veteran underwent left L4 laminotomy and excision of disc herniation at L4-5 using microdissection.

On March 2011 VA spine examination, the Veteran reported that he injured his back in a jump in 1987.  The examiner noted a history of surgery in 2009 for removal of an L4-5 disc; according to the notes, the Veteran had severe stenosis in this area.  The Veteran reported that he did not wear a back brace.  He reported the pain radiated to his left leg on a constant basis and to his right hip on an intermittent basis.  He reported left lower extremity weakness; he had used a cane for his back and knee for three years.  He could stand for 10 minutes and walk for 20 minutes.  He denied any flares or incapacitating episodes; the symptoms were constant.  He estimated missing two to three months of work due to back pain and difficulty with the amount of walking, standing, and lifting required.  The examiner noted that an April 2008 MRI showed focal disk protrusions at L3-L4 and L4-L5, left-sided narrowing at L3-L4, and central narrowing at L4-L5; a preoperative MRI showed an L4-5 herniated disc; and a 2010 EMG showed likely L5-S1 radiculopathy on the left.  Following a physical examination, the impression was L3-L4 and L4-5 herniated discs.  The examiner noted that the claims file indicated one note for low back pain in service, in November 1988; it indicated there was pain after a jump.  The examiner also noted that on his 1991 report of medical history, the Veteran denied recurrent low back pain.  Given the one note of treatment and the report of medical history, the examiner opined that it is less likely as not that the Veteran's current back pain is a continuation of pain noted in the military.

On November 2011 VA treatment, the impression was chronic low back pain with chronic radiculopathy to the left, with history of lumbar discectomy.  The treating neurologist opined that the Veteran has a history of injuries in service due to parachute jumping which is likely contributing to this chronic condition.  On March 2012 VA treatment, the Veteran was noted to have had low back surgery a few years earlier.  The treating neurologist noted that the Veteran was a parachute jumper in service with many reported episodes of low back pain during that time and opined that it is likely that this contributed to his current problem.

VA and private treatment records from April 2010 to August 2014 reflect continuing treatment for chronic low back pain, degenerative disc disease status post lumbar discectomy, and radiculopathy.

On September 2015 private evaluation by chiropractic physician Dr. Keefer, the Veteran reported that he was an airborne military policeman who had approximately 20 jumps during his time in service; during his first jump at night in full combat gear, in June 1987, he released his rucksack too early and began swinging, and he hit the ground while on a backwards slant.  He reported that he was rendered unconscious and awoke in the hospital, and he began having muscle spasms 2 weeks later.  He reported that his back pain had continued following service and worsened to the point of having two spinal surgeries due to herniated discs, with minimum success and continuing pain requiring heavy daily narcotics.  

Following physical examination, Dr. Keefer opined that the Veteran's initial injury in 1987 produced a tremendous amount of axial force to the spine, as landing his body weight with significant downward force directly onto the pelvis produces a force the body is not designed to withstand.  Dr. Keefer noted that had the Veteran landed on his feet, his landing would have been cushioned by the knees; as this was not the case, his spine took the brunt of the force.  Dr. Keefer opined that when there is axial force applied to the spine in this manner, the intervertebral discs are often injured, and although this may not present itself initially, as the injury progresses over time degenerative disc disease is almost always the end result.  Dr. Keefer opined that degenerative disc disease weakens the structural integrity of the disc, making it prone to herniation at a later date, which is what happened to the Veteran, and his injury progressed to the point at which he had two separate spinal operations to address the disc damage in his lumbar spine, neither one of which was successful.  Dr. Keefer opined that the Veteran's current complaint of low back pain with associated left lower radiculopathy is more likely than not a continuation and result of injuries sustained while a paratrooper.

It is not in dispute that the Veteran has a lumbar spine disability.  Furthermore, it is not in dispute that during his active duty service he engaged in activities that impacted on his back.  Finally, although there is a VA medical examiner's opinion which does not support the claim, there is also competent medical evidence which relates his current lumbar spine disability to his activities in service.  A treating VA neurologist opined that the Veteran has a history of being a parachute jumper in service with history of injuries in service due to parachute jumping which is likely contributing to his current chronic condition.  Additionally, chiropractic physician Dr. Keefer opined that the Veteran's current lumbar spine disability is more likely than not a continuation and result of injuries incurred in service.

Considering all of the evidence of record, including the Veteran's service and his award of the parachutist badge, and the medical opinions of record, the Board finds the evidence at least in equipoise as to whether his current back disability is related to service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that it is shown that the Veteran has a lumbar spine disability that began in service and has persisted since.  The requirements for establishing service connection are met; service connection for a lumbar spine disability is warranted.  


ORDER

Service connection for a lumbar spine disability is granted.


REMAND

A March 2015 rating decision denied the Veteran's claim seeking entitlement to TDIU.  In May 2015, he filed a notice of disagreement with that decision.  The filing of a timely notice of disagreement initiates the appeal process.  Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  While the RO has acknowledged receipt of the NOD, a statement of the case (SOC) has not yet been issued in the matter.  A remand for such action is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

If it has not already been issued, the AOJ should issue an appropriate SOC addressing the issue of entitlement to TDIU.  The Veteran should be advised that this matter will be before the Board only if he timely perfects an appeal in the matter by submitting a substantive appeal after the SOC is issued.  If he does so, the matter should be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


